09-90099-am
    In re Eroll Skyers


                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
    RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
    ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
    RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
    A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER
    THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY
    ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
    REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 17th day of June, two thousand ten.

    PRESENT:
                José A. Cabranes,
                Robert D. Sack,
                Richard C. Wesley,
                          Circuit Judges.

    _______________________________________


                                                           09-90099-am
    In re Eroll Skyers,

                         Attorney.                         ORDER OF
                                                           GRIEVANCE PANEL
    _______________________________________

    For Eroll Skyers:                Eroll Skyers, Esq., Bridgeport,
                                     Connecticut.


1

2         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

3   DECREED that Skyers be PUBLICLY REPRIMANDED for engaging in

4   conduct unbecoming a member of the bar, and BARRED from
1    representing clients in this Court in his capacity as a Criminal

2    Justice Act panelist for a two-year period commencing with the

3    filing date of this order.

4         By order filed in October 2009, this Court directed Eroll

5    Skyers to show cause why he should not be subject to

6    disciplinary or other corrective measures based on his conduct

7    in United States v. Baxter (Henderson), 08-4975-cr, and United

8    States v. Jones (Leonard T. Jones), 03-1276-cr (L), 03-1629

9    (con).   In both cases, Skyers had been continued as counsel

10   pursuant to the Criminal Justice Act (“CJA”), but later

11   terminated as counsel after he had failed to file briefs for his

12   clients.   The October 2009 order also directed Skyers to provide

13   this Court with additional information regarding his

14   disciplinary and litigation history, and to list “all cases in

15   this Court in which he is, or was, counsel of record or

16   performing legal services for any litigant.”   See October 2009

17   Order.

18        In his response to the October 2009 order, Skyers briefly

19   discussed his representation of Jerry Henderson in Baxter,

20   stated that he has not been previously suspended or disbarred

21   from practice in any other court, although he has been

22   reprimanded on several occasions, presented a list of pending

23   cases, and argued that discipline is not currently warranted.

24        We find Skyers’s response inadequate for several reasons.


                                     2
1    First, Skyers’s explanation for his conduct in Baxter, 08-4975-

2    cr, is insufficient.   Skyers stated that he had been “prevented”

3    from filing a brief for Henderson “by inattention, inadvertence

4    and chronic procrastination,” but did not otherwise explain the

5    circumstances surrounding that default or the multiple

6    opportunities he had been given to proceed with the appeal.

7    Skyers also did not explain his failure to respond to this

8    Court’s repeated attempts to contact him regarding the status of

9    the appeal between April and August 2009, or his failure to

10   proceed after informing court employees that he would do so.

11        Second, Skyers failed to address his conduct in, or even

12   mention, Jones, in which he had represented Leonard Jones.     As

13   noted in the October 2009 order, Jones’s appeal had been

14   dismissed based on Skyers’s failure to prosecute; although the

15   Court had issued an order in that appeal directing Skyers to,

16   inter alia, explain his conduct in that case, the docket

17   indicates that Skyers failed to respond to that directive.        See

18   03-1629-cr.   Thus, not only is Skyers responsible for the

19   default dismissal in Jones, he has twice failed to explain his

20   conduct in that case despite being explicitly directed to do so.

21        Third, Skyers failed to list “all cases in this Court in

22   which he is, or was, counsel of record or performing legal

23   services for any litigant.”   See October 2009 Order.    In his

24   response, Skyers indicated that he was counsel in two cases in

25   this Court: Baxter, 08-4975-cr, and Mohamed v. Laz Parking, 02-
                                     3
1    7339-cv.   However, this Court’s records indicate that he also

2    represented parties in six other matters: (1) Assegai v.

3    Bloomfield Board of Education, 04-3667-cv (attorney for

4    Appellant Kuba Assegai); (2) the above-noted United States v.

5    Jones (Leonard T. Jones); (3) Barlow v. Department of Public

6    Health, 04-2915-cv (attorney for Appellant Aurice Barlow);

7    (4) Diggs v. Manchester, 04-1976-cv (attorney for Appellant

8    Marcus H. Diggs); (5) Brown v. American Golf Corp., 03-7632-cv

9    (attorney for Appellant Sean Brown); and (6) Bennings v.

10   Department of Correction, 02-7475-cv (attorney for Appellee “Law

11   Offices of Skyers & Skyers, P.C.”).

12        Upon due consideration, it is hereby ORDERED that Skyers is

13   PUBLICLY REPRIMANDED for both the misconduct described in the

14   October 2009 order and his failure to properly respond to that

15   order, and BARRED from representing clients in this Court in his

16   capacity as a CJA panelist for a two-year period commencing with

17   the filing date of this order.   Skyers’s defaults in Baxter and

18   Jones, his failure to respond to multiple inquiries from the

19   Court concerning those cases, his failure to properly respond to

20   the October 2009 order, and his significant reprimand history

21   leave us without assurance that he will be able to conform to

22   this Court’s rules and orders in future cases.   However, since

23   his misconduct primarily occurred in cases in which he

24   represented clients pursuant to the CJA, we limit his suspension


                                      4
1    to such cases.1

2         The text of this panel’s October 2009 order is appended to,

3    and deemed part of, the present order for the following

4    disclosure purposes.   Skyers must disclose this order to all

5    clients in cases currently pending in this Court and to all

6    courts and bars of which he is currently a member, and as

7    required by any bar or court rule or order.   Furthermore, the

8    Clerk of Court is directed to release this order to the public

9    by posting it on this Court’s web site and providing copies to

10   members of the public in the same manner as all other

11   unpublished decisions of this Court, and to serve a copy on

12   Skyers, this Court’s Committee on Admissions and Grievances, the

13   Statewide Grievance Committee for the State of Connecticut

14   Judicial Branch, the grievance committees for the United States

15   District Courts for the District of Connecticut, the Southern

16   District of New York, and the Eastern District of New York, and

17   all other courts and jurisdictions to which this Court




          1
           Skyers is not a member of this Court’s CJA Panel, but has
     been continued as CJA counsel in this Court after having been
     appointed as CJA counsel by the district court. The two-year bar
     on CJA representation in this Court applies regardless of the
     court making the CJA appointment. If Skyers is mistakenly
     continued as CJA counsel in a future case in this Court during
     that period, he must promptly notify this Court of the need for
     substitution. The present order does not bar Skyers from CJA
     representation of clients in the district courts and should not
     be perceived as requiring, or favoring, any particular reciprocal
     discipline by the district courts.
                                    5
1    distributes disciplinary decisions in the ordinary course.

 2                            FOR THE COURT:
 3                            Catherine O’Hagan Wolfe, Clerk
 4
 5
 6
 7
 8
 9
10                            By:   Michael Zachary
11                                  Counsel to the Grievance Panel
12
13
14
15
16
17                              APPENDIX 1
18
19                      Text of October 2009 order
20
21        For the reasons that follow, Eroll Skyers is ordered to
22   show cause why disciplinary or other corrective measures should
23   not be imposed on him pursuant to Federal Rules of Appellate
24   Procedure 46(b) and (c) and Second Circuit Local Rule 46.1.
25
26        Skyers was referred to this panel as a result of the
27   proceedings in United States v. Baxter (Henderson), 08-4975-cr,
28   in which he represented Jerry Henderson. The appeal was from a
29   district court criminal judgment sentencing Henderson to, inter
30   alia, 240 months’ imprisonment. Although Henderson filed a pro
31   se notice of appeal, there is nothing on the district court’s
32   docket sheet indicating that Skyers was relieved as counsel for
33   Henderson, nor is there any indication that Skyers sought such
34   relief. Thereafter, Skyers failed to abide by this Court’s
35   October 2008 briefing order, which explicitly stated that the
36   Court had continued Skyers as counsel of record for Henderson.
37   In February 2009, Skyers informed the Clerk’s Office that he had
38   been unaware of the appeal; he was then told to propose a filing
39   date for his brief as soon as possible. He did not do so. In
40   April and June 2009, the Clerk’s Office left telephone messages
41   informing Skyers that the appeal was in default, and requesting
42   that he contact the Court immediately. He did not do so. In
43   July 2009, this Court’s Criminal Justice Act (“CJA”) Case-
44   Budgeting Attorney made repeated attempts to contact Skyers, and
45   when he finally reached Skyers, he reiterated to Skyers that his
46   client’s case was in default, and that if he continued to be
47   unresponsive to the Court’s calls or requests he could be
48   removed from the CJA Panel. Skyers responded that he would
                                     6
 1   proceed with the appeal. Later in July 2009, Skyers left a
 2   message with the Clerk’s Office, indicating that he intended to
 3   proceed with the appeal by making a request for the sentencing
 4   transcripts. The Clerk’s Office attempted to contact him later
 5   the same day, and again in August 2009, but he did not return
 6   the messages that were left for him. Later in August, the
 7   Clerk’s Office contacted the district court reporter, who
 8   indicated that she had not received a request from Skyers for
 9   the sentencing transcript. Later in August, this Court issued
10   an order relieving Skyers as counsel for Henderson, and
11   appointing new counsel. See Baxter (Henderson), 08-4975-cr.
12
13        We note that Skyers also was relieved as counsel in a
14   previous case before this Court. Skyers was counsel of record
15   for the appellant, Leonard Jones, in United States v. Jones
16   (Leonard T. Jones), 03-1276-cr (L), 03-1629-cr (Con). In May
17   2006, this Court dismissed the appeal for failure to prosecute
18   and directed Skyers to, inter alia, file a motion explaining his
19   conduct in that case. See 03-1629-cr, letter filed 5/9/2006.
20   There is nothing on this Court’s docket sheets indicating that
21   he did so. In June 2006, this Court sua sponte reinstated the
22   appeal, relieved Skyers as counsel, and ordered that new counsel
23   be appointed. See id., reinstatement order filed 6/2/2009.
24
25        Finally, the web site for the State of Connecticut Judicial
26   Branch indicates that the Connecticut Statewide Grievance
27   Committee has reprimanded Skyers on several occasions.    See
28   Connecticut Statewide Grievance Committee Decisions concerning
29   complaints 01-0276, 01-0383, 01-0471, and 07-0022, available at
30   http://www.jud.ct.gov/SGC/decisions/ (last checked 9/18/2009).2


          2
           In 01-0276, Skyers was reprimanded for failing to properly
     respond to a grievance. In 01-0383, Skyers was reprimanded for
     failing to: (a) act with reasonable diligence in representing a
     client in an action; (b) keep the client reasonably informed
     about the case status; (c) promptly comply with the client’s
     reasonable requests for information; and (d) properly respond to
     the grievance. In 01-0471, Skyers was reprimanded for:
     (a) failing to act with reasonable diligence in representing a
     client in an action; (b) failing to keep the client reasonably
     informed about the case status; (c) failing to promptly comply
     with the client’s requests for information; (d) failing to
     properly respond to the grievance; and (e) constructively
     terminating his representation and failing to protect the
     client’s interests. Finally, in 07-0022, Skyers was reprimanded
     for failing to timely respond to a grievance. See Connecticut
     Statewide Grievance Committee Decisions concerning 01-0276,
     01-0383, 01-0471, and 07-0022, available at
                                    7
 1        This Court’s local rules provide that counsel in a criminal
 2   action who wishes to be relieved from representing the defendant
 3   when an appeal is taken must comply with Local Rules 4(b)(c) and
 4   4(b)(d). Under Local Rule 4(b)(c), counsel must,
 5
 6        before moving [to be relieved], advise the
 7        defendant that the defendant must promptly obtain
 8        other counsel unless the defendant desires to
 9        proceed pro se and that if the defendant is
10        financially unable to obtain counsel, a lawyer
11        may be appointed by this court under the Criminal
12        Justice Act. If the defendant wishes to have a
13        lawyer so appointed on appeal, counsel must see
14        to it that the defendant receives and fills out
15        the appropriate application forms . . . If the
16        defendant desires to proceed pro se, counsel must
17        advise the defendant of the requirements
18        concerning the time within which the record must
19        be docketed and the brief filed.
20
21   2d Cir. Local R. 4(b)(c). In addition to his failure to abide
22   by the briefing orders in Baxter (Henderson) and Jones, there is
23   no indication that Skyers complied with Local Rule 4(b) in
24   either case.
25
26        Upon due consideration of the matters described above, it
27   is ORDERED that Skyers show cause, in a detailed declaration,
28   why disciplinary or other corrective measures, including
29   suspension or removal from the bar of this Court, should not be
30   imposed on him pursuant to Federal Rules of Appellate Procedure
31   46(b) and (c) and Second Circuit Local Rule 46.1.
32
33                      [additional text omitted]
34
35                            FOR THE COURT:
36                            Catherine O’Hagan Wolfe, Clerk
37
38                            By:               /s/
39                                  Michael Zachary
40                                  Counsel to the Grievance Panel




     http://www.jud.ct.gov/SGC/decisions/ (last checked 9/18/2009).
                                    8